Territory of Michigan—towit—
To the Hon1 the Judges of the Supreme Court, in and for said Territory Sitting in Equity—
Humbly complaining sheweth unto your Honors, your Orator James May of Detroit in said Territory Esquire—That on or about the first day of May A D 1809, your orator was seized and possessed of a certain messuage tenement and lot of ground situated, lying and being in the Coté de Poux of Detroit in said Territory fifty five feet in front and one hundred and sixty two feet in depth english measure, bounded in front by the highway, in the rear by the orchard belonging to the heirs of the late William Macomb esqr on the east north east by a lot of ground belonging to John Dodemead esqr and on the west south west by a lot of ground belonging to the heirs of the said William Macomb deceased—And being desirous of selling & disposing of said messuage and premises and Daniel Stevens, then of the same Detroit, blacksmith (but who has since absconded and departed from sd Territory) being desirous of acquiring said said messuage and premises of and from your orator, by purchase thereof, It was stipulated and agreed upon, between your orator and said Daniel as follows, towit, That said Daniel should pay your orator for said premises Five hundred dollars in the manner following, Towit fifty dollars on the delivery of the Deed and possession of said premises by your orator to sd Daniel—fifty dollars in six months after and the remaining four hundred dollars in three years thereafter in equal payments of one hundred and thirty three dollars and thirty three & one third cents each, with lawful interest on the same—And it was then and there further stipulated and agreed by and between your orator and the said Daniel, that for the security of the payment of said sum of money in the manner and form as above stated the said messuage and premises and every part thereof should stand pledged and mortgaged by said *391Daniel to your orator—which said Agreement being so made, and concluded upon by Your orator and the said Daniel, and with a view of carrying said agreement into operation and effect in good faith, on the part of your orator and not expecting that deceit or fraud was intended to be practiced by said Daniel on his part, your orator on the same first day of May 1809 aforesd at Detroit aforesaid did make sign, seal, execute and deliver unto the said Daniel Stevens a Deed of Conveyance of said messuage and premises, in which is set forth and contained said pledge and mortgage in favor of your orator, upon said messuage and premises, for securing the payment of the above sum of 500 dollars, the consideration money assented and agreed to by & on the part of sd Daniel, under the above agreement, and which sd Deed was executed and delivered by your Orator, reserving such lien upon sd land under the provision of mortgage, therein expressed and not otherwise or for other purpose—Which sd Deed of Conveyance of said mes-suage and premises by your orator to sd Daniel, containing the pledge or mortgage as aforesd your orator makes part of his Bill and is as follows, Towit
“Know all men by these presents that I James May of Detroit, territory of Michigan of the United States Esqr being personally present, for and in consideration of the sum of five hundred dollars lawful money of the United States to be paid to me my executors, administrators or assigns in manner following that is to say the sum of fifty dollars, on delivery of this deed, and possession given of the Premisses the sum of fifty dollars [six] months after, and the remaining sum of four hundred dollars in three years after in equal payments of One hundred and thirty three dollars 33JÍ cents, with lawful interest on the same, have granted, bargained, sold, aliened, conveyed & confirmed and by these presents, do grant, bargain, sell, convey and confirm unto Daniel Stevens, of the same place, blacksmith, his heirs and assigns, all that messuage, tenement and lot of ground, situated, lying and being in the Cote de Poux of Detroit, aforesaid, containing fifty five feet in front and one hundred and sixty two feet in depth, english measure, bounded in front by the highway, and on the rear by the orchard belonging to the heirs of the late William McComb Esqr on the east north east by a lot of ground, the property of John Dodemead Esqr and on the west south west by a lot of ground belonging to the Heirs of the aforesaid late William McComb, deceased—And also all the appurtenances whatsoever to the said lot and premises belonging, or in any wise appertaining, and all the Estate, right, title, claim and demand of me, the said James May, of, in and to said messuage tenement and premises, and every part and parcel thereof, with the appurtenances, unto the said Daniel Stevens, his heirs and assigns forever—To have and to hold the said messuage, tenement and premises and every part and parcel thereof with the appurtenances, unto the said Daniel Stevens *392his Heirs and assigns forever—And I the said James May for myself my heirs, executors, administrators and assigns the messuage, tenement and premises and every part and parcel thereof, against myself, my heirs and assigns, and against every person & persons whatsoever, shall and will warrant and forever defend by these presents.—
And for the better securing the payment of the above mentioned sum of five hundred dollars, lawful money of the United States, at the times set forth for the payment thereof with legal interest for the same, it is understood, covenanted and agreed, that the said messuage tenement & premises, shall remain mortgaged to me the said James May, my heirs and assigns— In witness whereof I the said James May have hereunto set my hand and seal at Detroit aforesd the first day of May in the year of our Lord one thousand eight hundred nine— (Sigd) James May (L S)
Signed Sealed & delivered
in presence of William McCoskry, Alexd Harrow”—
And your orator alledges and declares that upon the same first day of May 1809 he delivered to the said Daniel the above Deed of Conveyance with the mortgage or lien therein contained as above is set forth, which said conveyance with the mortgage therein contained the said Daniel accepted and agreed to the same as good and sufficient and as made according to the contract and understanding between the said James and Daniel, and your orator at the same time delivered said lot and messuage to said Daniel, in pursuance to the provisions contained in said Deed of conveyance, the said Daniel paying your orator the sum of fifty dollars, part of the consideration money under said contract stipulated to be paid down as above Your orator charges and alledges that the residue of the purchase or consideration money Towit four hundred and fifty dollars, or any part thereof, was not nor ever has been paid, your orator, or any other person for his account, according to the said contract and provision in said Deed of conveyance contained and set forth, at the time therein mentioned or at any other time, But the said sum of Five hundred dollars, the purchase or consideration money aforesaid, excepting fifty dollars thereof acknowledged paid as above, is now due and owing to your orator, together with the Interest thereon due by virtue of the contract and deed aforesd. By reason whereof said lot and premises have become forfeited and subject to the condition or covenant of mortgage in said Deed of conveyance contained and set forth, and so inserted therein for the benefit and and advantage of your orator to secure to him the payment of the consideration money and interest thereon according to terms of said sale—and your orator is entitled to have a decree and judgment for the foreclosure and sale of said lot and premises against the sd Daniel and all persons interested therein or claiming the same under the sd Daniel Stevens for the *393payment to your orator the said sum of four hundred and fifty dollars the Balance due your orator from the said Daniel in and by said Deed and provisoe of mortgage therein contained, together with Interest thereon at six per cent per annum, being the lawful interest due thereon by the conditions of sd Deed and agreement
And now so it is may it please your Honors that the said Daniel Stevens combining and confederating to and with diverse persons at present unknown to your orator, whose names when discovered your orator prays may be inserted in this his Bill of complaint with apt and proper words to charge them, he the sd Daniel Stevens in order and with a will to deprive your orator of the benefit and advantage of the covenants, lien and mortgage upon said lot of ground messuage and premises, and thereby deprive of payment and all security for the payment of said four hundred and fifty dollars expressed and set forth in said deed condition and mortgage, together with the interest thereon due and owing your orator by the said Daniel, does pretend and give out in speeches that your orator hath no lien, or mortgage upon said lot and premises, for the securing the payment of the aforesaid sum of money and interest—at other times the said Daniel admits that the said James has a covenant of mortgage upon said premises for securing to him the payment of the aforesaid sum of four hundred fifty dollars with Interest, being the balance of said purchase money due from him to your orator as a balance upon said premises, but alledges that as said mortgage and covenants are incorporated in and made part of the Deed of Conveyance, executed by your orator and only signed and sealed by your orator, he the said Daniel is not held or bound thereby, or the lot and premises anywise pledged or subject to the claim of your orator—Whereas your orator chargeth and so the said Daniel Stevens well knows, as the truth really is, that your orator hath a lien and security by mortgage upon sd Lot and Premises, conditioned for the pay1 of Five hundred dollars, with interest and that there is due your orator part of said sum, Towit four hundred and fifty dollars with interest thereon, and that his Deed of mortgage is legal and sufficient and binding upon sd Daniel and the said Lot and premises, and that the same being made part of and incorporated in the Deed of conveyance made by your orator to the said Daniel and executed by your orator only does not affect or destroy the obligation of said mortgage, and that he expressly agreed and assented to said mortgage, making himself a party thereto by the acceptance of said Deed from your Orator—
All which actings, doings and pretences of the said Daniel Stevens and his confederates are contrary to equity and good conscience and tend to your orators apparent wrong and injury— In tender consideration whereof and for as much as your orator is altogether remediless in the premises by the strict rules of the common law, and cannot have any discovery or relief *394touching the matters and things aforesd without the aid and assistance of this honorable court in matters of foreclosures on mortgages and account— To the end therefore that the said Daniel Stevens and his confederates (when discovered) may upon his and their corporal oaths (to the best of his and their remembrance, knowledge and belief) true, perfect and direct answers make to all and singular the matters & things aforesd as fully as if the same were herein again repeated and they thereunto particularly interrogated and more especially that the said Daniel Stevens may set forth whether he did not agree to pay your orator for the above mentioned and discribed lot and premises the sum of five hundred dollars, with on the same and payable by installments as above set forth and alledged by your orator, if not what other and different agreement was made and entered into by and between the said Daniel and your orator—And whether the said said Daniel did not agree at the time above mentioned to mortgage said lot & premises above described to your orator, for securing him the payment of said Five hundred dollars above mentioned and interest thereon, and whether he did not agree to the inserting in the Deed of the said James May to the said Daniel for said Lot and premises, a covenant and clause of mortgage, thereby to secure the said James May the payment of said sum of five hundred dollars with interest by a pledge or mortgage of the lot and premises above mentioned and whether the said Daniel did not accept and receive the dilivery of said Deed, subject to the covenants of mortgage in said Deed contained, or on what other terms he received said Deed and possession of sd premises—and whether the said Daniel has at any time paid the said James the said sum of five hundred dollars or any part thereof except fifty dollars above admitted to have been received and whether the sum of four hundred and fifty dollars with interest thereon is not still owing and due by the said Daniel to the said James as part of the consideration money covenanted to be paid by said Daniel—And that your orator may have and receive such other and further relief in the premises, as the nature of this your orators case doth or may require and as to your honors shall seem proper & meet.
May it please your Honors (the premises considered) to grant unto your orator a writ or writs of subpoena to be directed to the sd Daniel Stevens and his confederates when discovered, thereby commanding him and them at a certain day and under pain therin to be limited, personally to be and appear before your Honors in this honorable Court then and there several and respective^corporal oaths, true and perfect answers to make to all and singular the premises—and further to stand to and abide such order and decree therein as to your Honors shall seem meet and your orator shall ever pray—
For James May
Sol Sibley Aty

[In the handwriting of Solomon Sibley]